Citation Nr: 9911851	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  94-13 217	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona




THE ISSUE

Entitlement to a compensable rating for bilateral defective 
hearing under the provisions of 38 C.F.R. § 3.321(b)(1).


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1976 to April 
1986.

By a decision entered in July 1993, the VA RO and Insurance 
Center in Philadelphia, Pennsylvania, granted service 
connection for bilateral defective hearing, and assigned a 
zero percent (noncompensable) evaluation therefor.  The 
veteran appealed the rating assigned, and the Board of 
Veterans' Appeals (Board), by a decision entered in June 
1996, denied a compensable schedular evaluation.  The issue 
of whether a compensable evaluation was warranted on an 
extra-schedular basis, pursuant to 38 C.F.R. § 3.321(b)(1), 
was remanded to the RO for additional development.

The veteran moved and, in October 1997, his file was 
transferred to the RO in Phoenix, Arizona.  That RO returned 
the case to the Board in July 1998, and the Board, in August 
1998, once again remanded for further development the extra-
schedular issue.  The case was thereafter returned to the 
Board in April 1999.

In its June 1996 and August 1998 dispositions, the Board 
framed the issue now on appeal in terms of the veteran's 
entitlement to an increased rating.  More recently, however, 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has indicated that a distinction must be 
made between a veteran's dissatisfaction with the initial 
rating assigned following a grant of service connection (so-
called "original ratings"), and dissatisfaction with 
determinations on later filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Inasmuch as the question currently under consideration was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the Board 
has re-characterized the issue on appeal as set forth on the 
preceding page.



FINDINGS OF FACT

1.  The veteran maintains that his service-connected hearing 
impairment is so severe that he needs hearing aids.  He says 
that his disability significantly interferes with his ability 
to understand conversational speech.

2.  The available medical evidence demonstrates that the 
veteran has a bilateral, mild to moderately severe, high 
frequency, sensorineural hearing loss.  The evidence further 
shows that his speech discrimination test scores have been 
below 100 percent, bilaterally, on at least two occasions.

3.  Under the VA rating schedule, hearing impairment is 
evaluated on the basis of controlled speech discrimination 
tests, together with the results of puretone audiometry 
tests.  The evaluations derived from the schedule are 
intended to make proper allowance for improvement by hearing 
aids.

4.  No evidence has been presented to show that the veteran's 
disability picture is such that it would produce impairment 
of earning capacity beyond that reflected in the VA rating 
schedule, or would affect earning capacity in ways not 
already contemplated by the schedule.  Neither has evidence 
been presented to show that the veteran's case presents such 
an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, so as to render 
impractical the application of the regular schedular 
standards.


CONCLUSION OF LAW

Referral of the veteran's case to the Under Secretary for 
Benefits or Director of the Compensation and Pension Service, 
for consideration of an extra-schedular evaluation, is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 3.321(b)(1) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or Director of the Compensation 
and Pension Service is authorized to approve, upon field 
station submission, an extra-schedular evaluation

	commensurate with the average earning 
capacity impairment due exclusively to the 
service-connected disability or disabilities.  
The governing norm in these exceptional cases 
is:  A finding that the case presents such an 
exceptional or unusual disability picture 
with such related factors as marked 
interference with employment or frequent 
periods of hospitalization as to render 
impractical the application of the regular 
schedular standards.

38 C.F.R. § 3.321(b)(1).  The Court has held that the 
regulation precludes the Board from assigning an extra-
schedular rating in the first instance (i.e., without prior 
referral by an agency of original jurisdiction to the Under 
Secretary for Benefits or Director of the Compensation and 
Pension Service, and a decision by either of those officials 
to award or deny an extra-schedular evaluation).  See Floyd 
v. Brown, 9 Vet. App. 88, 94-97 (1996).  The Board may, 
however, consider "whether referral to the appropriate 
first-line officials is required."  Id. at 95; see also 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); VAOPGCPREC 
6-96 (Aug. 16, 1996).

In the present case, the veteran maintains that his service-
connected hearing impairment is so severe that he needs 
hearing aids.  He says that his disability significantly 
interferes with his ability to understand conversational 
speech.  Indeed, the available medical evidence demonstrates 
that he has a bilateral, mild to 

moderately severe, high frequency, sensorineural hearing 
loss.  His allegations with respect to impaired speech 
recognition are corroborated by speech discrimination test 
scores that have been below 100 percent, bilaterally, on at 
least two occasions (June 1993 and April 1994).

However, these are the very kinds of manifestations that are 
already taken into account when rating hearing impairment 
under the VA rating schedule.  Under the schedule, hearing 
impairment is evaluated on the basis of (1) controlled speech 
discrimination tests, together with (2) the results of 
puretone audiometry tests.  See 38 C.F.R. § 4.85 (1998).  In 
addition, the evaluations derived from the schedule are 
already intended to make proper allowance for improvement by 
hearing aids.  See 38 C.F.R. § 4.86 (1998).

Therefore, under the facts here presented, the Board finds 
that referral of the veteran's case to the Under Secretary 
for Benefits or Director of the Compensation and Pension 
Service, for consideration of an extraschedular evaluation, 
is not warranted.  The evidence and allegations in this case 
show only that the veteran's hearing impairment is manifested 
by those problems that are directly addressed by schedular 
criteria, namely, decreased auditory acuity and interference 
with speech recognition.  No evidence has been presented to 
show that his disability picture is such that it would 
produce impairment of earning capacity beyond that reflected 
in the VA rating schedule, or would affect earning capacity 
in ways not already contemplated by the schedule.  Neither 
has evidence has been presented to show that the veteran's 
case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  In the absence of any such evidence, referral 
under 38 C.F.R. § 3.321(b)(1) is not warranted.  See, e.g., 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

The claim of entitlement to a compensable rating for 
bilateral defective hearing under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

